NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0599n.06

                                       Case No. 16-5194

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

                                                                                   FILED
                                                                              Nov 09, 2016
PATRICE SNIDER,                                    )
                                                                          DEBORAH S. HUNT, Clerk
                                                   )
       Plaintiff-Appellant,                        )
                                                   )        ON APPEAL FROM THE UNITED
v.                                                 )        STATES DISTRICT COURT FOR
                                                   )        THE WESTERN DISTRICT OF
WAL-MART STORES, INC.; STANLEY                     )        KENTUCKY
BLACK & DECKER, INC.,                              )
                                                   )
       Defendants-Appellees.                       )

       BEFORE: KEITH, SUTTON, and DONALD, Circuit Judges.

       SUTTON, Circuit Judge. An automatic sliding door at a Wal-Mart store hit Patrice

Snider’s hand as she entered the store with a friend—all captured by video footage at the

entrance to the store. Seeking damages for her injury, Snider sued Wal-Mart and Stanley Access

Technologies, an automated-door provider, alleging they were negligent in maintaining the door.

The defendants moved for summary judgment.             Snider did not respond with evidence of

negligence by either defendant. She instead claimed that the doctrine of res ipsa loquitur by

itself permitted the case to go to a jury. The district court granted the defendants’ motion for

summary judgment. We affirm because a prerequisite for the doctrine—evidentiary necessity—

does not apply when the underlying incident is captured on film. In this setting, Snider could not

seek relief solely on the ground that the accident “speaks for itself.” She had to introduce

evidence showing that one or the other defendant, or both of them, was negligent in maintaining
Case No. 16-5194
Snider v. Wal-Mart Stores, Inc.
the door. When she failed to do that, the district court properly rejected her claim as a matter of

law.

        Kentucky, like all States, permits negligence liability under the res ipsa loquitur doctrine.

In permitting claims to go to a jury because “the thing speaks for itself,” Kentucky common law

allows a jury to infer negligence—in truth to presume negligence—where they can “reasonably

infer both negligence and causation from the mere occurrence of the event and the defendant’s

relation to it.” Love v. Walker, 423 S.W.3d 751, 756 (Ky. 2014) (quotation omitted). The

doctrine fills an evidentiary gap for plaintiffs who, through no fault of their own, lack evidence

of the defendant’s negligent acts. See Smith v. Hamm, 235 S.W.2d 437, 439 (Ky. Ct. App.

1950); see also Morris v. Wal-Mart Stores, Inc., 330 F.3d 854, 858–59 (6th Cir. 2003).

        The circumstances that gave birth to the doctrine, however, confine its reach. Think of

Byrne v. Boadle, 2 H. & C. 722, 159 Eng. Rep. 299 (1863), known to law students as the “barrel

drop” case. The only evidence in the case was this: testimony from two witnesses who saw a

barrel of flour falling from the window of the defendant’s shop, the plaintiff’s testimony that he

saw the barrel and remembered nothing except blacking out, and the testimony of a physician

concerning the plaintiff’s injuries. In the absence of evidence that someone saw what happened

inside the flour maker’s shop, the plaintiff appeared to lack any evidence of negligence by the

defendant. But the court filled that gap by permitting the jury to infer that negligence by the

defendant was the common sense explanation for what happened—that indeed “the thing speaks

for itself.”

        Consistent with Byrne, evidentiary necessity remains a prerequisite for applying the

doctrine. The doctrine thus applies only where “the court does not know, and cannot find out,

what actually happened in the individual case.” Restatement (Third) of Torts: Phys. & Emot.



                                                 2
Case No. 16-5194
Snider v. Wal-Mart Stores, Inc.
Harm § 17 cmt. a (ALI 2010); see Moore v. Lexington Transit Corp., 418 S.W.2d 245, 247 (Ky.

1967). “[T]he plaintiff may not claim the benefit of the doctrine of res ipsa loquitur . . . when all

the facts causing the accident are known.” Schroerlucke v. McDaniel Funeral Home, Inc., 291
S.W.2d 6, 8 (Ky. 1956). Where such direct evidence is available, the jury is presented with “a

clearcut issue as to whether the action taken by the [defendants] constituted negligence,” and

there is “simply no place for an inference of negligence arising out of an unexplained

occurrence.” Moore, 418 S.W.2d at 247. All in all, res ipsa loquitur is a doctrine “of necessity,”

not of convenience. O’Mara v. Pennsylvania R. Co., 95 F.2d 762, 763 (6th Cir. 1938); see also

57B Am. Jur. 2d Negligence § 1169; Hall v. Chastain, 273 S.E.2d 12, 14 (Ga. 1980) (“The rule is

one of necessity in cases where there is no evidence of consequence showing negligence on the

part of the defendant.”) (quotation omitted); Heffter v. N. States Power Co., 217 N.W. 102, 103

(Minn. 1927) (“Necessity seems the best support for the rule . . . . It must therefore follow that

the doctrine of res ipsa loquitur has no application where all the facts and circumstances appear

in evidence. Nothing is then left to inference. The necessity therefor[e] does not exist.”).

       The problem for Snider is that no evidentiary necessity exists. The video captures the

incident in its entirety. No one needs a speak-for-itself inference that the door caused the injury

when a thousand-word picture captures the incident.          The video, it’s true, does not show

negligence by either defendant, and it’s not even clear from the video that the door

malfunctioned. That explains why the plaintiff is right to worry about connecting a design defect

in the door to the accident. But she is mistaken to think res ipsa loquitur fills that gap. It was

incumbent on Snider, as it is incumbent on most negligence plaintiffs, to establish wrongdoing—

to establish that what the video shows happened due to a malfunction in the door or a defect in

its design. Snider did not do that, and res ipsa loquitur offers no salve for the shortcoming.



                                                 3
Case No. 16-5194
Snider v. Wal-Mart Stores, Inc.
        Perhaps Snider might respond that her case is more like Byrne’s than we acknowledge.

Here too, for example, she has evidence that an accident occurred, but no evidence to show how

or why it happened. But Byrne contains an evidentiary necessity that this case does not. There,

the plaintiff had no way of knowing what occurred inside the flour shop. Here, both Snider and

the defendants are in the same position with respect to uncovering the cause of the malfunction

(if in fact any malfunction occurred). Both would need to find an expert to look at the door and

review the video, all to the end of figuring out what happened and whether it could have been

prevented with due care.

        Any other approach would do considerable damage to the fairness of negligence

litigation.   Res ipsa loquitur permits something extraordinary in American litigation:         an

inference of wrongdoing “as a matter of common knowledge and experience” rather than proof.

Banes v. Otis Elevator Co., 2 F. App’x 461, 467 (6th Cir. 2001) (unpublished) (quoting Bell

& Koch, Inc. v. Stanley, 375 S.W.2d 696, 697 (Ky. 1964)). Permitting juries to use this inference

where it is unnecessary would erode burden-of-proof protections essential to the fairness of tort

litigation, and as shown here would be of little use in determining which defendant, if either of

them, was negligent. In the last analysis, the doctrine has no role to play in this case. A video

captures the incident, which leaves the plaintiff with the threshold obligation to produce evidence

of negligence by one or both defendants in designing or maintaining the automatic doors. When

she failed to do that, the defendants were entitled to summary judgment.

        For these reasons, we affirm.




                                                4